Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 1/23/2020.  Claims 1-26 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 5/6/2020, 12/17/2020, and 8/23/2021 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Claim Term Definitions
3.	The following claim terms are being interpreted by the Examiner to have the corresponding definitions:
Ensemble Score:  mean average precision value (Paragraph 0140)
Ensemble Score Variance:  a measure of the difference between the ensemble scores (Paragraph 0140)

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 902 in Figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 2, Line 1:  Replace “claim 2” with “claim 1”

Allowable Subject Matter
6.	Claims 1-26 are allowed.

7.	The following is an Examiner’s statement for the reasons of allowance:

8.	Independent claims 1 and 14 are directed towards a method and system that include/perform the operations of at least “obtaining, using one or more processors, a set of data samples, each data sample including one or more bounding boxes, each bounding box containing a potential object or scene in an environment, each bounding box having a label and bounding box score indicating a confidence in the label being correct; and selecting, using the one or more processors, a subset of data samples for annotation based on a bounding box prediction confidence determined using a probability distribution of bounding box scores, and an ensemble score variance based on differences in ensemble scores computed from sets of predictions output by multiple machine learning models.” 
	The cited and considered prior art, specifically Dupont (US PGPub 2018/0322371) that discloses obtaining images; for each respective one of at least a subset of the images: applying a weakly-supervised learnt function, the weakly-supervised learnt function outputting respective couples each including a respective localization and one or more respective confidence scores, each confidence score representing a probability of instantiation of a respective object category at the respective localization, and determining, based on the output of the weakly-supervised learnt function, one or more respective annotations, each annotation including a respective localization and a respective label representing instantiation a respective object category at the respective localization; and forming a dataset including pieces of data, each piece of data including a respective image of the subset and at least a part of the one or more annotations determined for the respective image, 
	And Price (US PGPub 2018/0108137) that discloses receiving, by a processing device, a set of bounding boxes potentially corresponding to a set of target objects within the digital visual medium; for each of the set of bounding boxes, determining, by the processing device, a pixel score for each pixel of the digital visual medium corresponding to the set of bounding boxes, the pixel score being representative of a likelihood that each pixel corresponds to the set of target objects associated with the set of bounding boxes; and determining, by the processing device, an instance-level label, the instance-level label including a label for each of the pixels of the digital visual medium corresponding to the set of target objects based, at least in part, on a collective probability map including the pixel score for each pixel, 
	And Sharma (US Patent 10977518) that discloses receiving, at a web service endpoint of a provider network, a request originated by a user to run an annotation job to annotate a plurality of images, the request identifying a storage location of the plurality of images; sending a plurality of messages to a plurality of annotators as part of the annotation job, each of the plurality of messages including an annotation job instruction and identifying at least one of the plurality of images; receiving a plurality of annotations of one or more of the plurality of images, the plurality of annotations being generated by the plurality of annotators; updating annotator quality scores of the plurality of annotators, the annotator quality scores being based in part on annotations of the plurality of annotators generated for previous annotation jobs; iteratively training a machine learning (ML) model based on the plurality of annotations and the one or more of the plurality of images; running the ML model to select one or more images from the plurality of images; and sending, to a client device of an annotator, an updated version of the annotation job instruction to be presented to the annotator for an annotation task of the annotation job involving a first image of the plurality of images, the updated version of the annotation job instruction being adapted versus the annotation job instruction to at least include or identify the selected one or more images as examples relevant to the annotation task, wherein the first image is different than the selected one or more images, 
	And Bagwell (US Patent 10936908) that discloses receiving sensor data from one or more sensors associated with an autonomous vehicle; receiving annotated data indicating a ground truth bounding box for an object represented in the sensor data; determining, by a perception system, a plurality of bounding boxes associated with the object; determining, by the perception system, a first object track based at least in part on the sensor data; associating the first object track with the plurality of bounding boxes; determining, by the perception system, a second object track based at least in part on the sensor data; determining a first score for an association between the first object track and the ground truth bounding box, the first score indicating how closely the ground truth bounding box matches the first object track; determining a second score for an association between the second object track and the ground truth bounding box, the second score indicating how closely the ground truth bounding box matches the second object track; selecting the first object track based at least in part on the first score and the second score; determining one or more characteristics associated with the sensor data; and providing the one or more characteristics and the plurality of bounding boxes associated with the first object track to a machine learned model to train the machine learned model to output an output bounding box, 	
	And Tariq (US PGPub 2019/0391578) that discloses receiving an image having a first scale; providing the image to a first machine-learning (ML) model; receiving, from the first ML model, a first bounding box indicative of a first region of the image representing at least part of a first object, the first bounding box having a first size within a first range of sizes; scaling, based at least in part on a second scale, the image as a scaled image; providing the scaled image to a second ML model; and receiving, from the second ML model, a second bounding box indicative of a second region of the image representing at least part of a second object, the second bounding box having a second size within a second range of sizes, 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1 and 14 are allowed.
	Claims 2-13 and 15-26 are allowed for being dependent upon claims 1 and 14. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pmIf attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664